Title: To Benjamin Franklin from Samuel W. Stockton, 17 June 1779
From: Stockton, Samuel W.
To: Franklin, Benjamin


Sir.
Amsterdam June 17. 1779.
I am unfortunate in not having had it in my power to give you earlier information of my determination to make use of the opportunity which now offers for America from hence. I was induced to beleive these vessels would not sail so soon as I find since my arrival here, they intend.
The vessel I expect to go in will sail for Philadelphia or Baltimore & is very small about 40 or 50 tons, and therefore I am in hopes we may escape the vigilance of our enemies, tho’ I must expect the reverse of every convenient accommodation during the voyage.
I hope Sir you may have sufficient time to favor me with your commands by return of the post as the vessel expects to sail Saturday the 26th. of this month. You may depend on my best care of them, and should you honor with letters to individuals or dispatches for Congress, you may be assured they shall be delivered as soon as possible after my arrival.
I will not detain you with a recital of the political reports of this country, but must again thank you for friendly offers and request your kind attention once more. Your packets addressed to the care of either the house of Mesrs. Jean De Neufville & Fils or of Fitzeau & Grand will be immediately delivered to me.
I must now take my leave of you, wishing you every happiness. My best wishes also attend young Mr. Franklin who will please to accept my compliments. I have the honor to be with the greatest respect and esteem Sir your most obliged and most obedient Servant
S. W. Stockton
His Excellency Benjamin Franklin Esqre. &c &c &c
 
Addressed: To / His Excellency / Benjamin Franklin Esquire / Minister Plenipotentiary / at the Court of Versailles / &c &c &c / at Passy / near Paris. / Mr. Grand is requested to send this immediately
Notation: Stocton S. W. June 17 1779.—
